Citation Nr: 9924454	
Decision Date: 08/27/99    Archive Date: 09/08/99

DOCKET NO.  98-00 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.  

2.  Entitlement to service connection for a disability of the 
upper spine.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel

INTRODUCTION

The veteran served on active duty from November 1973 to 
November 1977 and from August 1984 to August 1996.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 1997 rating decision.  


FINDING OF FACT

In the hearing before a hearing officer in April 1998, the 
veteran withdrew his appeal for service connection for 
bilateral defective hearing.  


CONCLUSION OF LAW

The criteria for withdrawal of the Substantive Appeal for the 
claim for service connection for a bilateral hearing loss 
disability by the appellant have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 20.202, 20.204(b), (c) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b)(1998).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c)(1998).  At his hearing 
before a hearing officer in April 1998, the veteran withdrew 
his appeal as to the issue of entitlement to service 
connection for hearing loss.  This was reduced to writing in 
the hearing transcript.  Cf.  Tomlin v. Brown, 5 Vet. App. 
355 (1993) (statement of appellant's representative at VA 
hearing, when reduced to writing by hearing transcript, meets 
requirement that notice of disagreement be in writing as of 
date of certification of transcript).  The appellant has 
withdrawn this appeal and, hence, there remain no allegations 
of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed.


ORDER

The veteran's claim for service connection for bilateral 
defective hearing is dismissed.  


REMAND

The record reflects that, in his VA Form 9 filed in December 
1997, the veteran requested both a hearing before a member of 
the Board at the RO and a hearing before a hearing officer at 
the RO.  Although the veteran testified at a hearing before a 
hearing officer in April 1998, the record does not show that 
he withdrew his request for a hearing before a member of the 
Board, or that he was scheduled for such a hearing.  

Consequently, the case is remanded to the RO for the 
following action:

The RO should schedule the veteran for a 
hearing before a member of the Board at 
the RO.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  Cf. Quarles 
v. Derwinski, 3 Vet. App. 129, 141 (1992).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals







